DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record, Frankel in view of Lee, fails to address that the protective goggles of Frankel in view of Lee are not appropriate for work utilizing laser light. Applicant further argues that one of ordinary skill in the art would not have been motivated to apply Lee to Frankel as replacing the bottle of Frankel with the screen of Lee would render Frankel unsatisfactory. Examiner respectfully disagrees.
Regarding applicant’s argument that the protective goggles of Frankel in view of Lee are not appropriate for work utilizing laser light, Examiner notes that both Frankel and Lee disclose ways of blocking light regardless of it coming from a light source or a laser light source.
Regarding applicant’s argument that one of ordinary skill in the art would not have been motivated to apply Lee to Frankel as replacing the bottle of Frankel with the screen of Lee would render Frankel unsatisfactory, Examiner notes that one of ordinary skill in the art would have been led to use a screen if the purpose was to improve the identification of recycled material by the use of a back screen to increase contrast. For these reasons, examiner maintains the rejection of claim 1 under USC 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel (US 5,894,939, of record) in view of Lee (US 2010/0079728, of record).
Regarding claim 1, Frankel discloses a work support system (see Fig 1), comprising: a projector configured to project circularly polarized light that rotates in a helix centered around a first direction and travels in the first direction (see Fig 1; Col 3, lines 4-25; light box 16 produces circularly polarized light traveling towards a bottle 8); a projection target configured to be disposed against the first direction and to diffusely reflect the circularly polarized light projected from the projector (see Fig 1; Col 3, lines 26-50; bottle 8 is disposed against the first direction and emits light previously emitted from projector); and protective eyeglasses (see Fig 1; Col 3, lines 26-50; elements 24 and 26 comprise glasses) configured to: to block, when the pair of lenses are disposed against the first direction in which the circularly polarized light projected from the projector travels (see Fig 1; optical elements are disposed against a first direction), the circularly polarized light traveling in the first direction (see Fig 1; Col 3, lines 51-62; light that is polarized in a first direction directly towards the eyeglasses is blocked), and allow circularly polarized light traveling in a second direction to pass through the pair of lenses (see Fig 1; Col 3, lines 26-62; light of the opposite circular polarization is transmitted by the lens elements when lenses disposed against second direction perpendicular to a rotating plane), when the pair of lenses are disposed against the second direction perpendicular to a rotating plane of the circularly polarized light being part of the light diffusely reflected by the projection target and rotating around the second direction in a direction opposite to the rotation direction of the projected circularly polarized light (see Fig 1; Col 3, line 63- Col 4, line 17; circularly polarized light reflected by target changes polarization from a first to a second direction).
Frankel does not disclose wherein the projection target is a screen. Frankel and Lee are related because both disclose projection systems.
Lee discloses a projection system (see Fig 10) wherein the projection target is a screen (see Fig 10; Para [0085]; projection target is a screen). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Frankel with wherein the projection target is a screen of Lee for the purpose of improving the irradiance of light onto a predetermined medium.
Regarding claim 2, Frankel in view of Lee discloses the work support system according to claim 1 (Frankel: see Fig 1), wherein the pair of lenses includes, in order from a side against the first or second direction, a circularly polarizing member that converts polarization of light into circular polarization (Frankel: see Fig 1; Col 3, limes 26-50; quarter wave plate 24 configured to circularly polarize light) and a linearly polarizing member that converts polarization of light into linear polarization (Frankel: see Fig 1; Col 3, lines 26-50; linear polarizing filter 26 configured to linear polarized light), and wherein the pair of lenses is configured to: block, when a polarization direction of the light that has been converted into linearly polarized light by the linearly polarizing member and a polarization direction of the linearly polarizing member are perpendicular, the circularly polarized light traveling in the first or second direction; (Frankel: see Fig 1; Col 3, lines 26-62; light entering glasses is either left or right handed circularly polarized after which elements 24 and 26 linearly polarize light blocking light in either a left or right handed circularly polarized direction) and transmit, when the polarization direction of the light that has been converted into linearly polarized light by the linearly polarizing member and the polarization direction of the linearly polarizing member are the same, the circularly polarized light traveling in the first or second direction (Frankel: see Fig 1; Col 3, lines 26-62; light entering glasses is either left or right handed circularly polarized after which elements 24 and 26 linearly polarize light so as to transmit light in either a left or right handed circularly polarized direction). 
Regarding claim 3, Frankel in view of Lee discloses the work support system according to claim 1 (Frankel: see Fig 1), wherein the projector includes: a phase-modulation type projection unit which is configured to project linearly polarized light (Frankel: see Fig 1; Col 3, lines 11-25; linear polarizing filter 20 configured to project linearly polarized light); and a circularly polarizing conversion unit which is configured to convert the linearly polarized light projected from the phase-modulation type projection unit into circularly polarized light traveling in the first direction (Frankel: see Fig 1; Col 3, lines 11-25; quarter wave plate 22 converts linearly polarized light from filter to circularly polarized light of either right or left handedness).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frankel (US 5,894,939, of record) in view of Lee (US 2010/0079728, of record) as applied to claim 1 above, and further in view of Konno (US 2012/0182487, of record).
Regarding claim 4, Frankel in view of Lee discloses the work support system according to claim | (see Fig 1). Frankel in view of Lee does not disclose wherein the projector is configured to project circularly polarized light traveling in the first direction through a non-polarizing member that does not change polarization of light. Frankel in view of Lee and Konno are related because both teach projection apparatuses. 
Konno discloses a projector (see Fig 1) wherein the projector is configured to project circularly polarized light traveling in the first direction through anon-polarizing member that does not change polarization of light (see Figs 1 and 5; Para [0087-0088]; circularly polarized light travels through protective glass of the emission window 105) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Frankel in view of Lee with wherein the projector is configured to project circularly polarized light traveling in the first direction through a non-polarizing member that does not change polarization of light of Konno for the purpose of improving the protection of sensitive optical elements. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel (US 5,894,939, of record) in view of Lee (US 2010/0079728, of record) as applied to claim 1 above, and further in view of Jitsukata (US 5,162,897, of record). 
Regarding claim 5, Frankel in view of Lee discloses the work support system according to claim 1 (see Fig 1). Frankel in view of Lee does not disclose wherein a side against the first direction and a side against the second direction of the pair of lenses are covered with a non-polarizing member that does not change polarization of light. Frankel in view of Lee and Jitsukata are related because both teach display systems. 
Jitsukata discloses a display system (see Fig 12), wherein a side against the first direction and a side against the second direction of the pair of lenses are covered with a non-polarizing member that does not change polarization of light (see Fig 14; a side against the first and second directions of the lenses is covered by 38 frame) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Frankel in view of Lee with wherein a side against the first direction and a side against the second direction of the pair of lenses are covered with a non-polarizing member that does not change polarization of light of Jitsukata for the purpose of improving the protection of sensitive optical elements.
Regarding claim 6, Frankel in view of Lee and Jitsukata discloses the work support system according to claim 5 (Jitsukata: see Fig 12), wherein the non-polarizing member is glass (Jitsukata: see Fig 14; Col 16, lines 15-32; Frame 38 is made of glass).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872